ORDER

The Court having considered the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Laura Elizabeth Jordan, Esquire to indefinitely suspend the Respondent from the practice of law with a right to reapply in eighteen (18) months, it is this 18th day of July, 2014,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Respondent, Laura Elizabeth Jordan, be, and she is hereby indefinitely suspended by *326consent from the practice of law in the State of Maryland with the right to reapply in eighteen (18) months; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Laura Elizabeth Jordan from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).